Mr. Justice Paxson
delivered the opinion of the court,
This record presents no new questions. The offer of evidence contained in the first assignment of error is almost identical with that in Hester v. Commonwealth, 4 Norris 139, and comes clearly within the ruling of that case. The fact that the prisoner was a member of the Ancient Order of Hibernians, commonly known as Mollie Maguires, and the character and purposes of the order, were competent for the purposes for which the evidence was offered, viz., to show motive for the commission of the murder, and to explain the relations existing between the witness, Dennis E. Canning, the prisoner and John O’Neil, who was jointly indicted with the prisoner for this murder, and why the admissions, declarations and conversations referred to in the offer and already in evidence, were made and had. There was the same mystery about this murder that has marked so many similar crimes in the mining regions for some years past. There was nothing to indicate that robbery was the object, and without some evidence to throw light upon it, the act was inexplicable. There is the same mystery in the conversations between the prisoner and O’Neil, as detailed by the witness Morgan P. Davis. The prisoner was a body-master and O’Neil a member of the order. Their conversation tended to show that they were both members of a secret, oath-bound organization. The witness Canning was county delegate of the order at the time; the declarations and admissions of the prisoner referred to were made to the witness, and to John O’Neil, as fellow members *67of said organization. This accounts for the making of statements and declarations, which under other circumstances would seem almost incredible; but under the light of this evidence the jury were enabled to understand why the confidences were made. It is also to be observed that when the offer was made the evidence already in tended strongly to connect the prisoner and O’Neil with the crime. On the occasion when Pickey Donnelly was present, it is evident their conversation referred to a previous planning of the murder. O’Neil expressed his fear that some persons who had passed them upon the night when they planned the murder of Mr. Hesser, had heard them, as they “were rather full and talked rather loud,” when McManus replied, “keep quiet and mouth shut; it is all dark only to our party.” The evidence tends to show a conspiracy; that the murder was carefully planned beforehand, and that the defendant was one of the conspirators. I need not pursue this branch of the case further. I have said enough to show that the evidence was competent under Hester v. Commonwealth and prior cases.
Those portions of the charge of the learned judge, and answers to points, embraced in the second, third, fourth and fifth assignments are entirely free from error, and need not be discussed. There was sufficient evidence of the prisoner’s participation in the crime to submit to the jury, and the charge of the court was a clear, adequate and impartial presentation of the facts, and' the law as applicable to them.
The matter referred to in the sixth assignment is not reviewable here. It is but just to the court below, however, to say, that the testimony on the motion for a new trial appears to have been carefully considered. That it did not produce the effect upon the mind of the learned judge that was intended, is the prisoner’s misfortune. It is a matter with which we have nothing to do.
The judgment is affirmed, and it is ordered that the record be remitted to the Oyer and Terminer for the purposes of execution.